Title: To Benjamin Franklin from J. B. Janek, 25 January 1778: résumé
From: Janek, J. B.
To: Franklin, Benjamin


<Luxembourg, January 25, 1778, in Latin: He and others agreed to emigrate to America, and apparently inquired about ways and means from an aide of Prince Ferdinand of Brunswick [?: “bernuensis” in the MS] who seems to have encouraged them about getting a tract of land and setting up an iron foundry, but did not tell them whether their Roman Catholicism would be a handicap. Since then their letters have gone unanswered, and they ask for Franklin’s help.>